       Case 4:20-cv-02341-JSW Document 142 Filed 06/30/21 Page 1 of 2



 1   NINA F. LOCKER, State Bar No. l23838
     EVAN L. SEITE, State Bar No. 274641
 2   ANDREW J. FRANTELA, State Bar No. 325278
     WILSON SONSINI GOODRICH & ROSATI
 3   Professional Corporation
     650 Page Mill Road
 4   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300
 5   Facsimile: (650) 565-5100
     Email: nlocker@wsgr.com
 6          eseite@wsgr.com
            afrantela@wsgr.com
 7
     JOHN KENNEY (Pro Hac Vice)
 8   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 9   1700 K Street NW
     Fifth Floor
10   Washington, D.C. 20006-3814
     Telephone: (202) 973-8800
11   Facsimile: (202) 973-8899
     Email: jkenney@wsgr.com
12
     Attorneys for Defendant
13   David McGlade

14

15                               UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17                                       OAKLAND DIVISION

18

19   IN RE SILVER LAKE GROUP L.L.C.                )   CASE NO.: 4:20-cv-02341-JSW
     SECURITIES LITIGATION                         )
20                                                 )
                                                   )   DEFENDANT MCGLADE’S
21                                                 )   STATEMENT OF RECENT
                                                   )   DECISION RELEVANT TO
22                                                 )   MOTION TO DISMISS AND REPLY
                                                   )   IN SUPPORT OF MOTION TO
23                                                 )   DISMISS
                                                   )
24                                                 )   Hearing Date: August 27, 2021
                                                   )   Time: 9:00 a.m.
25                                                 )   Judge: Hon. Jeffrey S. White
                                                   )   Courtroom: Courtroom 5 – 2nd Floor
26                                                 )
                                                   )
27                                                 )
                                                   )
28                                                 )


     DEF. MCGLADE’S STATEMENT OF RECENT DECISION
     CASE NO.: 4:20-CV-02341-JSW
        Case 4:20-cv-02341-JSW Document 142 Filed 06/30/21 Page 2 of 2



 1   TO THE COURT, THE PARTIES, AND ALL COUNSEL OF RECORD:

 2          Defendant McGlade respectfully submits this Statement of Recent Decision pursuant to

 3   Civil Local Rule 7-3(d)(2) in connection with his Motion to Dismiss the Amended Class Action

 4   (Dkt. 128) and Reply in Support of Motion to Dismiss the Amended Class Action (Dkt. 136).

 5   Attached as Exhibit A is a true and correct copy of TransUnion LLC v. Ramirez, No. 20-297,

 6   ___ U.S. ___, 2021 WL 2599472, (June 25, 2021), a decision by the Supreme Court of the

 7   United States which was issued after McGlade filed his Reply. The decision is relevant to

 8   McGlade’s argument regarding standing, including the requirement that only “those plaintiffs

 9   who have been concretely harmed by a defendant’s statutory violation may sue that private

10   defendant over that violation in federal court.” Id. at *8 (emphasis in original). If the Court

11   wishes, McGlade would be happy to submit a short supplemental brief discussing TransUnion’s

12   impact on that issue.

13          Defendant McGlade’s Motion to Dismiss and Reply in Support of Motion to Dismiss are

14   scheduled for hearing on August 27, 2021.

15

16   DATED: June 30, 2021                                Respectfully submitted,

17                                                      WILSON SONSINI GOODRICH & ROSATI
                                                        Professional Corporation
18
                                                         By: /s/ Nina F. Locker
19                                                              Nina F. Locker
20                                                       Attorneys for Defendant David McGlade
21

22

23

24

25

26
27

28


     DEF. MCGLADE’S STATEMENT OF RECENT DECISION        -1-
     CASE NO.: 4:20-CV-02341-JSW
